Citation Nr: 1103986	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1965 to September 
1967.  The Veteran also served in the Tennessee Army National 
Guard from November 1976 to January 1995, with various periods as 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the Veteran's claim for service connection for bilateral 
hearing loss.
 
In his February 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  A 
hearing was scheduled for December 2007, and the Veteran was so 
notified in November 2007.  However, in written correspondence 
received in December 2007, the Veteran withdrew his request for a 
hearing.  Accordingly, the Board is no longer under any 
obligation to provide the Veteran with a hearing.  38 C.F.R. § 
20.704(e) (2010).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the Veteran's service connection 
claim for bilateral hearing loss, the Board finds that additional 
development of the evidence is required in the form of an 
etiological opinion and examination.

First, the Veteran's VA treatment records on file only date to 
May 2006, over four years ago.  If he has since received 
additional relevant treatment, these records should also be 
obtained.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. 
§§ 3.159(c)(2), (c)(3) (2010); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA).

Second, the Veteran should be provided with a VA medical 
examination regarding his bilateral hearing loss.  The Veteran 
has argued that he currently experiences bilateral hearing loss 
due to service as a tank driver in a scout unit, where he fired 
both small arms and tank guns without hearing protection 
particularly during periods of ACDUTRA and INACDUTRA service in 
the Tennessee Army National Guard from November 1976 to January 
1995.  See the Veteran's October 2005 claim, November 2005 
statement, and February 2007 substantive appeal (VA Form 9).  The 
Veteran indicated that subsequent to his firing drills he would 
lose his hearing for several hours.  See the Veteran's October 
2005 claim.  The Veteran's statements are to some extent 
supported by his NGB Form 22 which indicates that he served in 
the National Guard as a cavalry scout and infantryman.  

Furthermore, the Veteran's service treatment records (STRs) 
present some evidence of a relevant history of bilateral hearing 
loss.  The Veteran was provided with a physical examination at 
the time of his enlistment for military service in August 1965.  
This examination showed no hearing loss.  However, in September 
1965, shortly after he had entered active military service, the 
Veteran was provided with an audiometric examination which 
indicates that he was experiencing some high frequency left ear 
hearing loss.  The Veteran's STRs do not show any further 
treatment for or complaints of hearing loss or ear trouble of any 
kind during his initial military service from September 1965 to 
September 1967.  Then, the Veteran began service in the Tennessee 
Army National Guard.  In November 1976 he was provided with an 
audiometric examination which indicates that his left ear was 
normal, but his right ear showed evidence of high frequency 
hearing loss.  Then, in June 1980, the Veteran was provided with 
another audiometric examination which indicates that he had 
normal hearing at that time.  Finally, in January 1992, the 
Veteran was provided with a physical examination which shows 
multi-frequency bilateral hearing loss, i.e. evidence of hearing 
loss in both ears at that time.  As such there is clearly some 
evidence of hearing loss which may be related to the Veteran's 
service.

The Veteran has also submitted a private treatment record dated 
in August 2005 from H. Light, Audiologist, which indicates that 
the Veteran is currently experiencing mild to profound hearing 
loss in the right ear and severe high frequency hearing loss in 
the left ear.  The record submitted noted a history of military 
noise exposure, as well as occupational noise exposure due to 
work as a "steel launcher" where he wore hearing protection 
"some of the time," and recreational noise exposure while 
participating in hunting and target practice, where he wore 
hearing protection "occasionally."  As such, this record 
implies that there may be some relationship between the Veteran's 
hearing loss and his military service; however, this private 
treatment record does not explicitly state a causal link between 
any current hearing loss and the Veteran's military service.  In 
fact, this record also shows possible other relevant noise 
exposure.  As such, the record from the Veteran's private 
physician is not adequate to allow the Board to grant the 
Veteran's claim for bilateral hearing loss at this time.

Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes 
"providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim."  The standard for requiring a VA medical 
examination is "an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability."  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, 
the standard for requiring a VA medical examination is quite low.  
In light of the evidence regarding the Veteran's history of 
hearing loss, including the Veteran's competent statements 
regarding his ACDUTRA and INACDUTRA noise exposure, as well as 
records of hearing loss which are contemporaneous with the 
Veteran's Tennessee Army National Guard service, a medical 
examination is necessary to determine if any hearing loss that 
the Veteran currently experiences may be medically linked to his 
military service from September 1965 to September 1967, or to his 
subsequent ACDUTRA and INACDUTRA service in the Tennessee Army 
National Guard from January 1976 to January 1995.  Therefore, a 
VA medical examination and opinion are needed to determine 
whether any current hearing loss is connected to his military 
service.



Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for hearing loss, and 
attempt to obtain records from each health 
care provider that he identifies who might 
have available records of such treatment, 
if not already of record.

	Regardless of the Veteran's response, 
obtain all relevant VA medical treatment 
records dating from May 2006, the most 
recent treatment records associated with 
the claims file.  If these records are 
unavailable, do not exist, 
or further attempts to obtain them would 
be futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

2.	After all relevant evidence has been 
obtained, arrange for the Veteran to 
undergo an appropriate VA audiology 
examination, by an appropriate specialist, 
to determine the nature and extent of his 
hearing loss as defined by VA regulation, 
38 C.F.R. § 3.385 (2010).  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
examination must include audiometric 
testing and speech recognition testing 
using the Maryland CNC Test.  The specific 
results of this test should be set forth 
in the examination report.  

	The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent history.  
The examiner must make clear in the report 
that such a review was accomplished.  

A)	 The VA medical examiner should provide 
a comprehensive diagnosis and history 
of the Veteran's current bilateral 
hearing loss.  In providing this 
history, the examiner should 
specifically acknowledge:  the 
Veteran's STRs, including the 
audiometric examinations provided to 
the Veteran in August and September 
1965, and during his service in the 
Army National Guard in November 1976, 
June 1980, and January 1992, and the 
private treatment record submitted by 
the Veteran dated in August 2005, as 
well as any relevant history provided 
by the Veteran and any relevant medical 
treatment records obtained subsequent 
to this remand.  

B)	Based on the test results and review of 
the claims file, and assuming the 
Veteran has sufficient hearing loss to 
meet the threshold minimum requirements 
of 38 C.F.R. § 3.385, the examiner 
should indicate whether it is at least 
as likely as not that any current 
hearing loss, for either ear, is 
related to his military service.  

	The examiner must address the evidence 
of left ear hearing loss of September 
1965. 

	The examiner should also specifically 
address the Veteran's military service 
from September 1965 to September 1967, 
as well as the Veteran's service in the 
Tennessee Army National Guard from 
January 1976 to January 1995, including 
the Veteran's assertions of exposure to 
small arms and tank weapons firing 
during his National Guard ACDUTRA and 
INACDUTRA periods of service.

C)	Finally, the examiner should indicate 
if any current bilateral hearing loss 
is due to post-service intercurrent 
causes unrelated to his military 
service, including the Veteran's 
history of work and recreational noise 
exposure, as noted in the August 2005 
private treatment record supplied by 
the Veteran.  If the examiner 
determines that the Veteran's hearing 
loss is due to multiple causes, the 
examiner should so state and indicate 
to what extent each cause is related to 
the Veteran's current bilateral hearing 
loss.

	The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as causation, 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the examination and 
a review of the record.  If the examiner 
is unable to provide the requested 
opinion, please expressly indicate this 
and explain why this is not feasible. 

3.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Then, readjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss, in light of any new evidence which 
has been obtained.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

